UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT International Equity Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (97.8%) (a) Shares Value Australia (2.9%) Challenger, Ltd. 583,134 $3,463,904 Origin Energy, Ltd. 277,712 3,682,269 Telstra Corp., Ltd. 814,224 3,840,650 Austria (0.7%) voestalpine AG 64,179 2,820,918 Belgium (0.9%) Solvay SA 22,878 3,591,461 Brazil (0.1%) Bigfoot GmbH (acquired 8/2/13, cost $395,677) (Private) (F) (RES) (NON) 18 266,818 Canada (2.0%) Agrium, Inc. (S) 38,900 3,790,771 Suncor Energy, Inc. 116,433 4,066,466 China (1.9%) China Resources Gas Group, Ltd. 872,000 2,779,135 China ZhengTong Auto Services Holdings, Ltd. (NON) 280,500 153,856 Haier Electronics Group Co., Ltd. 791,000 2,143,533 Tencent Holdings, Ltd. 30,300 2,109,668 Czech Republic (0.7%) Erste Group Bank AG 76,153 2,601,821 France (10.9%) Airbus Group NV 70,990 5,084,588 Alcatel-Lucent (NON) (S) 731,964 2,886,012 BNP Paribas SA 83,537 6,443,593 Faurecia (NON) 82,682 3,494,661 Gaztransport Et Technigaz SA (NON) 30,434 1,970,168 Iliad SA 7,308 2,107,204 Natixis 496,840 3,648,917 Numericable Group SA (France) (NON) (S) 93,028 3,656,404 Sanofi 81,773 8,525,695 Veolia Environnement 211,203 4,178,239 Germany (7.2%) Daimler AG (Registered Shares) (S) 71,636 6,769,099 Deutsche Post AG 215,047 7,990,116 Henkel AG & Co. KGaA (Preference) (S) 57,742 6,214,309 Siemens AG 45,231 6,087,928 Zalando GmbH (acquired 9/30/13, cost $672,602) (Private) (F) (RES) (NON) 15 674,760 India (0.5%) Tata Motors, Ltd. 284,657 1,906,682 Ireland (1.3%) Kerry Group PLC Class A 66,842 5,102,422 Italy (5.5%) Banca Popolare di Milano Scarl (NON) (S) 3,100,508 3,118,132 Fiat SpA (NON) (S) 431,913 5,027,959 Luxottica Group SpA 63,384 3,665,733 Mediaset SpA (NON) 347,402 1,942,152 UniCredit SpA 469,018 4,283,924 Unipol Gruppo Finanziario SpA 415,019 3,241,827 Japan (19.2%) Astellas Pharma, Inc. 347,000 4,110,737 Credit Saison Co., Ltd. 151,500 3,008,794 Daikin Industries, Ltd. 60,000 3,355,311 Hitachi, Ltd. 493,000 3,631,682 Japan Tobacco, Inc. 211,800 6,641,262 Konica Minolta Holdings, Inc. 394,500 3,674,215 Mitsubishi Corp. 231,200 4,287,424 NSK, Ltd. 352,000 3,614,929 Olympus Corp. (NON) 108,900 3,507,453 Panasonic Corp. 248,900 2,839,521 Sega Sammy Holdings, Inc. 112,600 2,516,840 Sekisui House, Ltd. 305,200 3,781,492 SMC Corp. 13,000 3,420,644 SoftBank Corp. 72,400 5,460,366 Sumitomo Mitsui Financial Group, Inc. 121,200 5,166,330 Tokyo Gas Co., Ltd. 1,199,000 6,079,337 Toyota Motor Corp. 157,800 8,880,790 Mexico (0.7%) Grupo Financiero Banorte SAB de CV 409,785 2,771,240 Netherlands (1.8%) ING Groep NV GDR (NON) 481,596 6,817,160 Portugal (1.2%) Banco Espirito Santo SA (NON) (S) 2,472,128 4,628,382 Russia (0.7%) Magnit OJSC 11,588 2,671,231 Singapore (1.2%) Ezion Holdings, Ltd. 2,736,200 4,710,819 South Korea (2.5%) Coway Co., Ltd. 45,144 3,167,165 LG Chemical, Ltd. 10,688 2,558,490 Samsung Electronics Co., Ltd. 3,079 3,893,607 Spain (2.3%) Atresmedia Corporacion de Medios de Comunicacion SA (NON) 123,043 1,893,428 Grifols SA ADR 113,171 4,673,962 Jazztel PLC (NON) 137,254 2,087,531 Sweden (1.5%) Assa Abloy AB Class B 74,818 3,983,481 Intrum Justita AB 67,563 1,843,491 Switzerland (1.3%) Compagnie Financiere Richemont SA 54,319 5,185,819 Taiwan (0.9%) Inotera Memories, Inc. (NON) 4,294,000 3,370,713 United Kingdom (25.6%) Associated British Foods PLC 105,802 4,905,345 AstraZeneca PLC 135,974 8,787,602 Barclays PLC 1,125,917 4,381,088 BG Group PLC 295,736 5,509,681 BHP Billiton PLC 226,228 6,954,757 Britvic PLC 191,564 2,369,695 BT Group PLC 850,665 5,382,017 Compass Group PLC 342,158 5,219,423 Kingfisher PLC 520,226 3,654,780 Liberty Global PLC Class A (NON) 21,400 890,240 Liberty Global PLC Ser. C (NON) 21,400 871,194 Metro Bank PLC (acquired 1/15/14, cost $998,323) (Private) (F) (RES) (NON) 46,900 989,779 Persimmon PLC 195,170 4,379,584 Pets at Home Group PLC (NON) 665,860 2,664,213 Prudential PLC 259,766 5,493,479 Regus PLC 812,600 2,985,817 Royal Dutch Shell PLC Class A 215,552 7,873,524 Shire PLC 75,700 3,716,686 Telecity Group PLC 277,137 3,224,962 Thomas Cook Group PLC (NON) 1,235,859 3,714,834 TUI Travel PLC 619,011 4,520,091 Vodafone Group PLC 1,285,215 4,720,250 WPP PLC 259,669 5,355,062 United States (4.3%) Google, Inc. Class A (NON) 2,544 2,835,313 KKR & Co. LP 146,700 3,350,628 Monsanto Co. 30,961 3,522,433 Tyco International, Ltd. 74,598 3,162,955 Visa, Inc. Class A 16,100 3,475,346 Total common stocks (cost $308,691,137) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 3/4s, February 15, 2042 (i) $30,007 $26,344 Total U.S. treasury Obligations (cost $26,344) SHORT-TERM INVESTMENTS (8.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 27,764,389 $27,764,389 Putnam Short Term Investment Fund 0.07% (AFF) 3,291,745 3,291,745 U.S. Treasury Bills with an effective yield of 0.11%, February 5, 2015 (SEGSF) $35,000 34,968 U.S. Treasury Bills with an effective yield of 0.08%, January 8, 2015 (SEGSF) 100,000 99,930 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, November 13, 2014 (SEGSF) 185,000 184,922 U.S. Treasury Bills with an effective yield of 0.12%, October 16, 2014 (SEGSF) 310,000 309,902 Total short-term investments (cost $31,685,701) TOTAL INVESTMENTS Total investments (cost $340,403,182) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $165,022,066) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 6/18/14 $14,928,536 $14,916,258 $(12,278) Barclays Bank PLC British Pound Buy 6/18/14 863,418 861,645 1,773 Hong Kong Dollar Sell 5/21/14 138,051 141,322 3,271 Swiss Franc Buy 6/18/14 4,754,372 4,734,025 20,347 Citibank, N.A. British Pound Buy 6/18/14 1,320,620 1,319,611 1,009 Danish Krone Buy 6/18/14 5,495,101 5,476,279 18,822 Euro Sell 6/18/14 2,931,159 2,948,638 17,479 Japanese Yen Buy 5/21/14 4,159,100 4,216,123 (57,023) Credit Suisse International British Pound Buy 6/18/14 1,340,448 1,341,958 (1,510) Canadian Dollar Buy 4/16/14 2,212,165 2,177,700 34,465 Euro Buy 6/18/14 11,220,749 11,211,757 8,992 Japanese Yen Buy 5/21/14 2,378,368 2,410,759 (32,391) Swedish Krona Sell 6/18/14 776,635 780,271 3,636 Swiss Franc Buy 6/18/14 4,829,527 4,808,316 21,211 Deutsche Bank AG Australian Dollar Sell 4/16/14 6,563,105 6,294,033 (269,072) British Pound Sell 6/18/14 5,093,535 5,069,045 (24,490) Euro Sell 6/18/14 5,024,253 5,019,333 (4,920) JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/16/14 1,315,146 1,359,831 44,685 Euro Buy 6/18/14 1,018,929 1,019,436 (507) Japanese Yen Sell 5/21/14 1,348,953 1,350,524 1,571 Norwegian Krone Buy 6/18/14 3,188,535 3,179,768 8,767 Singapore Dollar Buy 5/21/14 142,702 140,775 1,927 Swedish Krona Buy 6/18/14 3,805,783 3,854,514 (48,731) Swiss Franc Buy 6/18/14 3,763,090 3,746,690 16,400 State Street Bank and Trust Co. Euro Sell 6/18/14 1,778,476 1,779,368 892 Israeli Shekel Buy 4/16/14 2,078,298 2,068,186 10,112 Japanese Yen Sell 5/21/14 4,031,746 4,052,646 20,900 UBS AG Australian Dollar Buy 4/16/14 2,380,477 2,284,873 95,604 British Pound Sell 6/18/14 17,219,048 17,237,697 18,649 Euro Buy 6/18/14 13,462,612 13,452,156 10,456 Swiss Franc Buy 6/18/14 7,820,463 7,784,029 36,434 WestPac Banking Corp. Australian Dollar Buy 4/16/14 7,477,012 7,174,803 302,209 Euro Sell 6/18/14 14,268,030 14,254,369 (13,661) Japanese Yen Sell 5/21/14 6,472,288 6,555,328 83,040 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $384,946,686. (b) The aggregate identified cost on a tax basis is $341,044,932, resulting in gross unrealized appreciation and depreciation of $75,143,589 and $8,000,103, respectively, or net unrealized appreciation of $67,143,486. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,931,357, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $— $29,669,150 $26,377,405 $388 $3,291,745 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $27,764,389, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $26,586,052. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $285,619 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 23.2% Financials 16.5 Industrials 11.9 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $254,228 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $330,473 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $239,863. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $10,986,823 $— Austria 2,820,918 — — Belgium 3,591,461 — — Brazil — — 266,818 Canada 7,857,237 — — Czech Republic 2,601,821 — — China — 7,186,192 — France 41,995,481 — — Germany 27,061,452 — 674,760 India — 1,906,682 — Ireland 5,102,422 — — Italy 21,279,727 — — Japan — 73,977,127 — Mexico 2,771,240 — — Netherlands 6,817,160 — — Portugal 4,628,382 — — Russia 2,671,231 — — Singapore — 4,710,819 — South Korea — 9,619,262 — Spain 8,654,921 — — Sweden 5,826,972 — — Switzerland 5,185,819 — — Taiwan — 3,370,713 — United Kingdom 97,574,324 — 989,779 United States 16,346,675 — — Total common stocks U.S. treasury obligations — 26,344 — Short-term investments 3,291,745 28,394,111 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $318,068 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $782,651 $464,583 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $188,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
